DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-10 in the reply filed on October 17, 2022 is acknowledged.
Claims 11-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 17, 2022.
As a reminder, in accordance with MPEP § 714(II)(C)(A), for any amendment being filed in response to a restriction requirement and any subsequent amendment, any claims which are non- elected must have the status identifier (withdrawn). Any non-elected claims which are being amended must have either the status identifier (withdrawn) or (withdrawn – currently amended) and the text of the non-elected claims must be presented with markings to indicate the changes. Any non-elected claims that are being canceled must have the status identifier (canceled).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5, line 7, recites “the second detection members”. Plural second detection members do not have antecedent basis in the claim. It seems that the claim limitation should instead recite “the second detection member” in the singular, as recited in line 4 of the claim and will be examined according to this interpretation. The claim should be amended appropriately.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Pub. No. US 2017/0188912, hereinafter Halac.
Regarding claim 1, Halac teaches a sensor (Fig. 54) comprising a tubular needle member (needle 156b, paragraph 290) that comprises a side wall and defines a hollow portion (channel 330b); and a linear detection member (sensor 138) located in the hollow portion, wherein the side wall of the needle member comprises a thick portion (ramp 380) that is thicker than another portion of the side wall in a cross-section of the needle member, and wherein the thick portion protrudes toward the hollow portion (Fig. 54 shows that the thickness of the ramp extends within the hollow portion).
Regarding claim 2, Halac teaches the thick portion comprises a thick portion inner wall (inherent inner surface of the ramp 380, Fig. 54), and the thick portion inner wall comprises a receiving surface that receives the detection member (“the ramp 380 can be configured to push the sensor 138 out of the channel 330b of the needle 156b as the needle 156b is retracted,” paragraph 290; any portion of the ramp surface that engages the sensor can be considered a receiving surface).  
Regarding claim 3, Halac teaches the receiving surface has a receiving shape corresponding to an outer shape of the detection member (Fig. 54 shows the ramp has a flat surface and the sensor 138 is rectangular; embodiments of the sensor include rectangular cross sections, paragraph 243), and the receiving surface extends along a portion of an outer surface of the detection member in a cross-section of the sensor (the flat surface of the ramp aligns with an outer surface of the rectangular sensor, Fig. 54).  
Regarding claim 7, Halac teaches the side wall of the needle member comprises an opening portion that comprises a through-hole or a slit (opening of channel 330b, Fig. 54).  
Regarding claim 9, Halac teaches the opening portion opposes the thick portion in a radial direction of the needle member (Fig. 54).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Halac, as applied to claim 2 above, and in view of International Patent Publication No. WO 92/19150, hereinafter Frugard.
Halac teaches a needle member that delivers a linear sensor 138 (Figs. 42-43, 51). Halac does not explicitly teach or suggest a second linear detection member received within the needle member. Frugard teaches an analogous insertable probe that comprises multiple sensors for measuring a physiological parameter in the tissue, such as oxygen, carbon dioxide, or pH (Abstract; pg. 10, lines 8-10; Fig. 14). Frugard teaches delivering multiple sensors 90, 92, 92 within a single needle lumen (Fig. 14) allows for sensing of multiple analytes at once (“each of these sensors 90-94 can include its respective fiber optic cable 16c…or other operative element having characteristics responsive to the analytes or physical parameters of interest,” pg. 10, lines 11-15).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Halac to include a second sensor within the same needle, as taught by Frugard Fig. 14. One would be motivated to do so because Frugard teaches delivering multiple sensor wires at once allows for measurement of multiple analytes at the same time (pg. 10, lines 11-15), and Halac could be improved in the same way to increase the sensor functionality without having to use multiple sensor insertion sites. This modification could be carried out with predictable results because the disclosed sensor and needle dimensions demonstrate that multiple sensor wires can fit into the needle - the sensor wire can be as small as 0.002 inches while the needle channel width can be up to 0.015 inches (Halac paragraphs 242, 519). In combination, with two sensors within the needle channel, the ramp 380 would engage both sensor members to push them out of the needle, as is intended by Halac (paragraph 290). Any portion of the inner ramp surface that engages the sensor members to push them out can be considered a receiving surface.

Claim(s) 1-4, 7, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Halac in view of Japanese Patent Publication No. JP 2016059427, cited in the IDS filed 11/22/2019 and hereinafter Sorimoto. Text citations to Sorimoto refer to a machine translation document taken from Global Dossier and provided with this Office Action. 
In the above 35 U.S.C. 102(a)(1) rejection, the embodiment of needle 156b shown in Fig. 54 of Halac is relied on to teach the claim limitations. In the following rejection, different C-shaped needle embodiments of Halac will be referenced.
Regarding claim 1, Halac teaches a sensor comprising a tubular needle member (C-shaped needle 156, Figs. 42-43, 51, 55) that comprises a side wall and defines a hollow portion (channel 330); and a linear detection member (sensor 138) located in the hollow portion (Figs. 40, 42, 51). 
In the Figs. 51 and 55 embodiments of the C-shaped needle 156, the needle side wall is shown to have a uniform thickness, and Halac does not explicitly teach or suggest the side wall of the C-shaped needle member 156 comprises a thick portion that is thicker than another portion of the side wall in a cross-section of the needle member, wherein the thick portion protrudes toward the hollow portion. Sorimoto teaches an analogous tubular needle member (medical needle 1, Figs. 1-3, or medical needle 8, Fig. 10; “the medical needles 8…have the same basic configuration as the medical needle 1 of the first embodiment,” paragraph 41) that comprises a side wall (needle tubes 11, 81) and defines a hollow portion, wherein the side wall of the needle member comprises a thick portion (thick wall portion 14, 84) that is thicker than another portion of the side wall in a cross-section of the needle member, and wherein the thick portion protrudes toward the hollow portion (Figs. 2-3, 10). Sorimoto teaches that providing a thicker blade portion increases the surface area of the cutting surface, which allows for better cutting into the skin (“by providing such a thick portion 14, the strength of the portion of the cutting edge 13 is improved…the cutting edge 13 is sharply formed. Thus, the puncture resistance of the medical needle 1 is reduced,” paragraph 20).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Halac to include a thickened side wall portion along the blade of the C-shaped needle 156, as shown in the various Figs. 1-10 of Sorimoto. One would be motivated to do so because Halac teaches using a needle to introduce a sensor into a body, and by using the thickened needle blade taught by Sorimoto, one is able to introduce a sensor into the body with the advantages of an improved blade cutting edge and reduced puncture resistance (Sorimoto paragraphs 17, 20). Furthermore, such a modification would yield predictable results since both Halac and Sorimoto teach needles for puncturing the human body (Halac paragraph 287, Sorimoto paragraphs 2, 21) and Sorimoto teaches that the medical needle can be used for various applications (Sorimoto paragraphs 21, 81).
Regarding claim 2, Halac in view of Sorimoto teaches the thick portion comprises a thick portion inner wall (inherent inner surface of the thick portion 14, 84, Figs. 3, 10) and the thick portion inner wall comprises a receiving surface that receives the detection member (Halac teaches that the sensor is configured to be positioned in the bottom of the channel 330 along the side wall leading to the needle tip, as shown by position 332 in Fig. 42; see also Halac paragraph 511; Halac and Sorimoto in combination would arrange the thick part at the bottom of the channel to reinforce the needle tip, see Sorimoto Figs. 1-10).  
Regarding claim 3, Halac in view of Sorimoto teaches the receiving surface has a receiving shape corresponding to an outer shape of the detection member (Halac teaches the sensor has a circular cross section, paragraph 243; Sorimoto teaches the thick portion 84 may be curved, paragraph 42, Fig. 10), and the receiving surface extends along a portion of an outer surface of the detection member in a cross-section of the sensor (Sorimoto Fig. 2 shows the thick portion extends along the longitudinal cross section of the needle; Halac Fig. 42 teaches the sensor abuts the back of the needle opposite the opening; Halac and Sorimoto in combination would provide a receiving surface extending along the length of the sensor in a longitudinal cross section).  
Regarding claim 4, Halac in view of Sorimoto teaches the detection member has a substantially circular outer shape in the cross section (“the sensor may have a circular cross section,” Halac paragraph 243); and the receiving surface comprises a curved surface that receives the detection member (Sorimoto Fig. 10; “a boundary between the thick portion 84 and the inner peripheral surface of the needle tube 81 is formed into a smooth curved surface,” Sorimoto paragraph 42). Halac and Sorimoto in combination do not explicitly teach that the receiving surface is concave. However, Sorimoto teaches that by providing a curved inner peripheral surface of the needle tube, especially at the boundaries of the thick portion, mechanical stress at the boundary can be reduced (paragraph 42). Sorimoto also teaches that different shapes can be made (“It is not limited to a specific shape, and it is possible to appropriately form an optimum shape in consideration of the strength of the portion of the cutting edge 13,” paragraph 45).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Halac in view of Sorimoto such that the receiving surface of the inner portion is concave. This modification could be carried out by further thickening the boundaries of the thick portion to form a smooth curve along the thick portion and inner peripheral surface. One would be motivated to do so because Sorimoto already teaches that providing a seamless surface reduces the stresses on the needle and that the shape of the thick portion can be optimized for blade strength and material cost (paragraphs 42, 45), thus, making a smooth concave surface would be obvious to try in light of such considerations.
Regarding claim 7, Halac teaches the side wall of the needle member comprises an opening portion that comprises a through-hole or a slit (opening of channel 330b, Fig. 54).  
Regarding claim 9, Halac in view of Sorimoto teaches the opening portion opposes the thick portion in a radial direction of the needle member (Halac shows the opening is opposite the blade of the needle, Figs. 42-43; Sorimoto teaches the thickened portion is along the blade of the needle for reinforcement, Figs. 1-10).  
Regarding claim 10, Halac in view of Sorimoto teaches the needle member comprises, at a distal end portion, a blade surface portion comprising: a blade surface that is inclined with respect to an axial direction of a central axis of the needle member (Halac teaches the distal end of the needle 198 is angled, Figs. 13, 51-52; Sorimoto teaches a blade surface 12 angled with respect to central axis O, Figs. 1-2), and a needle tip that is a distal end of the blade surface (distal end 198, Halac Fig. 13); the blade surface defines a distal end opening (the angled blade surface encircles the channel 330, Halac Figs. 42-43, 51-52); the thick portion (thick part 14) extends to the distal end opening (Sorimoto Fig. 2); and the thick portion is formed at a position where a line segment connecting a central axis of the needle member and the needle tip intersects the side wall in a plan view in which the needle member is viewed from a distal end side (Sorimoto teaches the thick wall portion is aligned with the blade surface, Figs. 2-3, 10).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Halac in view Sorimoto, as applied to claim 7 above, and further in view of U.S. Patent Application Pub. No. US 2013/0281802, hereinafter Matsumoto.
Halac in view of Sorimoto teaches a sensor and needle member with a thickened side wall that reinforces the blade of the needle. Sorimoto further teaches that thickened portions can be placed at multiple locations along the needle tube in order to reinforce the strength of the needle tube (“the thick portion of the hollow needle of the present invention may be formed at a plurality of locations in consideration of…the strength of the needle tube,” paragraph 50; see also paragraph 54). Halac and Sorimoto in combination do not explicitly teach an opening reinforcement portion extending along an edge portion of the sidewall that define the opening portion. Matsumoto teaches an analogous analyte sensor system comprising a guide needle 220 for introducing the sensor probe 123 (Abstract, Figs. 6-7). Matsumoto teaches a burr 229 can be formed along a length of a slit 228 of the guide needle such that it protrudes towards the sensor and keeps the sensor from slipping from the guide needle (Fig. 10B; paragraphs 67, 69). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to provide thickened side walls along the opening of the needle. One would be motivated to do so because Halac teaches that keeping the sensor in place is a problem (“risk of the sensor 138 sticking out of the channel 330 (and thereby failing to be properly inserted into the host),” paragraph 289), and a burr that keeps the sensor in place is a solution, as taught by Matsumoto (paragraphs 67, 69). One would be further motivated to make this modification in order to improve the strength of the needle tube, as taught by Sorimoto (paragraph 50). Such a modification could be carried out with predictable results because Halac, Matsumoto, and Sorimoto area are all concerned with the structure of a needle for piercing the human body.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 7, and 9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of co-pending Application No. 16/684,561, published as US 2020/0077957, in view of Sorimoto. Co-pending claim 8 as of 08/12/2022 is dependent from and includes all limitations of co-pending claim 5.
Regarding instant claim 1, co-pending claim 8 teaches a sensor (co-pending claim 8, line 1) comprising: a tubular needle member that comprises a side wall and defines a hollow portion (“a needle member comprising: a tubular side wall through which a hollow portion extends,” co-pending claim 5, lines 2-4); and a linear detection member located in the hollow portion (“a linear detection member located in the hollow portion,” co-pending claim 5, line 10), wherein the side wall of the needle member comprises a thick portion (“side wall reinforcement portion,” co-pending claim 5, line 7), and wherein the thick portion protrudes toward the hollow portion (“the side wall reinforcement portion comprises a reinforcement portion inner surface that protrudes toward the hollow portion,” co-pending claim 5, lines 12-13).
Co-pending claim 8 claims all limitations of instant claim 1 except for the side wall reinforcement portion being thicker than another portion of the side wall. Sorimoto teaches an analogous needle member (medical needle 1, Figs. 1-3, or medical needle 8, Fig. 10) with a reinforced sidewall (needle tubes 11, 81) comprising a thicker sidewall portion (thick portion 14, 84) that protrudes into the hollow lumen of the needle (Figs. 2-3, 10). Sorimoto teaches that providing a thicker sidewall portions reinforces the strength of the needle and the cutting edge (“by providing such a thick portion 14, the strength of the portion of the cutting edge 13 is improved…Thus, the puncture resistance of the medical needle 1 is reduced,” paragraph 20; “the thick portion of the hollow needle of the present invention may be formed at a plurality of locations in consideration of…the strength of the needle tube,” paragraph 50; see also paragraph 54).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify co-pending claim 8 such that the side wall reinforcement portion comprises a side wall thicker than other portions of the side wall. One would be motivated to do so because co-pending claim 8 claims a needle, and by thickening a portion of the sidewall, one is able to improve the blade cutting edge, reduce the puncture resistance of the needle, and increase the strength of the needle tube (Sorimoto paragraphs 20, 50). Furthermore, such a modification would yield predictable results because Sorimoto teaches the needle can be adapted for other applications (Sorimoto paragraphs 21, 81).
Regarding instant claim 2, co-pending claim 8 in view of Sorimoto teaches the thick portion comprises a thick portion inner wall (“reinforcement portion inner surface comprising…a side portion,” co-pending claim 5, line 13-16), and the thick portion inner wall comprises a receiving surface that receives the detection member (“the side portion comprises a portion of a receiving surface that receives the detection member,” co-pending claim 5, lines 22-23).
Regarding instant claim 3, co-pending claim 8 in view of Sorimoto teaches the receiving surface has a receiving shape corresponding to an outer shape of the detection member, and the receiving surface extends along a portion of an outer surface of the detection member in a cross-section of the sensor (“the receiving surface comprises a concave curved surface configured to contact a circumferential surface of the detection member,” co-pending claim 8, lines 4-5).
Regarding instant 4, co-pending claim 8 in view of Sorimoto teaches the detection member has a substantially circular outer shape in the cross section (“an outer cross-sectional shape of the detection member is substantially circular,” co-pending claim 8, line 2); and the receiving surface comprises a concave curved surface that receives the detection member (“the receiving surface comprises a concave curved surface configured to contact a circumferential surface of the detection member,” co-pending claim 8, lines 4-5).
Regarding instant 7, co-pending claim 8 in view of Sorimoto teaches the side wall of the needle member comprises an opening portion that comprises a through-hole or a slit (“opening portion connected to the hollow portion extends laterally through the tubular side wall,” co-pending claim 5, lines 5-6).
Regarding instant 9, co-pending claim 8 in view of Sorimoto teaches the opening portion opposes the thick portion in a radial direction of the needle member (“side wall reinforcement portion located at a position opposing the opening portion, wherein the hollow portion is interposed between the opening portion and the side wall reinforcement portion,” co-pending claim 5, lines 7-9).

Claims 1, 7, and 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of co-pending Application No. 16/684,561, published as US 2020/0077957, in view of Halac and Sorimoto. Co-pending claim 12 as of 08/12/2022 is dependent from and includes all limitations of co-pending claim 10.
Regarding instant claim 1, co-pending claim 12 teaches a tubular needle member that comprises a side wall and defines a hollow portion (“a tubular shape through which a hollow portion extends,” co-pending claim 10, lines 7-8); wherein the side wall of the needle member comprises a thick portion (“a bent portion,” co-pending claim 10, line 10), and wherein the thick portion protrudes toward the hollow portion (“a bent portion that protrudes toward the hollow portion,” co-pending claim 10, lines  10-11).
Co-pending claim 12 claims all limitations of instant claim 1 except for the bent portion being thicker than another portion of the side wall and a linear detection member located in the hollow portion. Regarding the linear detection member, Halac teaches an analogous tubular needle member (C-shaped needle 156, Figs. 42-43, 51, 55) that comprises a side wall and defines a hollow portion (channel 330) and a linear detection member (sensor 138) located in the hollow portion (Figs. 40, 42, 51). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify co-pending claim 12 such that a linear detection member is provided in the needle member. One would be motivated to do so because arrangements of needles to deliver sensors were known in the art, as shown by Halac, and combining the needle member of co-pending claim 12 with the sensor of Halac is merely combining known elements using known methods and each element merely performs that same function as it does separately. Furthermore, such a modification would yield predictable results because Halac teaches a similar needle for inserting a sensor.
Regarding the bent portion, Sorimoto teaches an analogous tubular needle member (medical needle 1, Figs. 1-3, or medical needle 8, Fig. 10; “the medical needles 8…have the same basic configuration as the medical needle 1 of the first embodiment,” paragraph 41) that comprises a side wall (needle tubes 11, 81) and defines a hollow portion, wherein the side wall of the needle member comprises a thick portion (thick wall portion 14, 84) that is thicker than another portion of the side wall in a cross-section of the needle member, and wherein the thick portion protrudes toward the hollow portion (Figs. 2-3, 10). Sorimoto teaches that providing a thicker sidewall portions reinforces the strength of the needle and the cutting edge (“by providing such a thick portion 14, the strength of the portion of the cutting edge 13 is improved…Thus, the puncture resistance of the medical needle 1 is reduced,” paragraph 20; “the thick portion of the hollow needle of the present invention may be formed at a plurality of locations in consideration of…the strength of the needle tube,” paragraph 50; see also paragraph 54).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify co-pending claim 12 in view of Halac such that the bent portion comprises a side wall thicker than other portions of the side wall. One would be motivated to do so because co-pending claim 12 in view of Halac teaches using a needle to introduce a sensor into a body, and by using the thickened needle blade taught by Sorimoto, one is able to improve the blade cutting edge, reduce the puncture resistance, and increase the strength of the needle tube (Sorimoto paragraphs 20, 50). Furthermore, such a modification would yield predictable results since both Halac and Sorimoto teach needles for puncturing the human body (Halac paragraph 287, Sorimoto paragraphs 2, 21) and Sorimoto teaches that the medical needle can be used for various applications (Sorimoto paragraphs 21, 81).
Regarding instant claim 7, co-pending claim 12 in view of Halac and Sorimoto teaches the side wall of the needle member comprises an opening portion that comprises a through-hole or a slit (“an opening portion formed in a side wall thereof,” co-pending claim 10, line 3).
Regarding instant claim 8, co-pending claim 12 in view of Halac and Sorimoto teaches the side wall of the needle member comprises an opening reinforcement portion extending along an edge portion of the side wall that defines the opening portion (“a first opening reinforcement portion at a first edge portion…and forming a second opening reinforcement portion at a second edge portion,” co-pending claim 12, lines 3-5).
Although there are additional limitations that are recited in the co-pending claim(s) and not in the instant claim(s), the more specific co-pending claim(s) still anticipate the instant claim(s). Following the rationale in In re Goodman, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer. This is a provisional rejection as the co-pending claims have not yet been patented.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Sorimoto demonstrates various shapes of the needle cross section (Figs. 10-15) and teaches that the shape can be optimizes for strength of the needle and cutting blade (paragraph 45). However, Sorimoto does not explicitly teach or suggest a thick portion with decreasing wall thickness along the sides in a circumferential direction.
Layne et al. (US 2002/0026195) teaches an insertion needle that comprises sidewalls that are bent over to form a notch in the center of the needle (Figs. 36-39). The purpose of the notch is to hold an expandable structure relative to the platform 810 of the needle (paragraphs 91-93). 
Say (US 2015/0313521) teaches extruded structures provided in a needle that receive multiple electrodes within the needle (Figs. 5-6). The extruded needle structures are meant to improve capillary flow up the needle (paragraph 76) and are not integral with the needle itself.
The prior art of record does not teach or suggest, in combination with all other claim limitations, first and second side portions continuous with a top portion and in which the wall thickness of the needle member gradually decreases from the top portion towards the first or second sides in a circumferential direction.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICE L ZOU whose telephone number is (571)272-2202. The examiner can normally be reached Monday-Friday 9-7 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        


/ALICE LING ZOU/               Examiner, Art Unit 3791